Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Terri M. Smith a.k.a. Terri M. Clemens!
(OI File No. H-12-40574-9),
Petitioner,
v.
The Inspector General.
Docket No. C-12-1253
Decision No. CR2742

Date: April 1, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services notified
Petitioner that she was being excluded from participation in Medicare, Medicaid, and all
other federal health care programs for a minimum period of five years under 42 U.S.C.
§ 1320a-7(a)(1)). I find that the I.G. has a basis for excluding Petitioner from program
participation and that the five-year exclusion is mandated by law.

I. Background

Ina June 29, 2012 letter, the I.G. notified Petitioner that she was being excluded from
Medicare, Medicaid, and all federal health care programs for the minimum statutory

' In the June 29, 2012 exclusion notice that Petitioner now appeals, the Inspector General
indicated that Petitioner is known by the alias of “Terri Bennet.” At the October 16, 2012
prehearing conference in this case, Petitioner denied ever having used the surname
“Bennet.” In response to Petitioner’s objection, the Inspector General agreed to the
removal of “Terri Bennet” from the caption. Informal Brief of the Inspector General at 7.
Therefore, the caption is amended and the alias of “Terri Bennet” is removed from it.
period of five years under 42 U.S.C. § 1320a-7(a)(1). I.G. Ex. 1. The exclusion was due
toher conviction “in the Iowa District Court for Monona County, of a criminal offense
related to the delivery of an item or service under the Medicare or a State health care
program, including the performance of management or administrative services relating to
the delivery of items or services, under any such program.” LG. Ex. 1, at 1.
Petitioner timely filed a request for hearing (RFH) and this case was assigned to me for
hearing and decision. On October 16, 2012, I convened a prehearing conference by
telephone, the substance of which is summarized in my October 17, 2012 Order and
Schedule for Filing Briefs and Documentary Evidence (Order). See 42 C.F.R.
§ 1005.6. Pursuant to the Order, the I.G. filed a brief (I.G. Br.) on November 16, 2012,
with I.G.’s exhibits (I.G. Exs.) 1 through 5. Petitioner filed a response (P. Br.), which our
office received on December 27, 2012. Petitioner submitted exhibits (P. Exs.) 1 through
14 with her brief. The I.G. filed a reply brief (I.G. Reply) on January 15, 2013, with I.G.
Ex. 6. Absent objection, I admit I.G. Exs. 1-6 and P. Exs. 1-14 into the record.
Additionally, both parties indicated that an in-person hearing was unnecessary (I.G. Br. at
6; P. Br. at 2); therefore, I issue this decision on the basis of the written record.

II. Issue

The issue before me is whether the I.G. has a basis for excluding Petitioner for five years
from participating in Medicare, Medicaid, and all other federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(1). See 42 C.F.R. §1001.2007(a).

III. Findings of Fact, Conclusions of Law, and Analysis”

The Secretary of Health and Human Services (Secretary) must exclude an individual
from participation in any federal health care program if that individual has been
convicted of a criminal offense related to the delivery of an item or service under
Medicare or any state health care program.* 42 US.C. § 1320a-7(a)(1).

A, Petitioner entered an Alford plea in an Iowa court to one count of theft, a
misdemeanor, and received a deferred judgment from the court.

Petitioner was the office manager and bookkeeper at Elmwood Care Center (Elmwood), a
nursing home located in Onawa, Iowa. P. Br. at 6. On July 1, 2011, Petitioner was
charged in a preliminary complaint with Theft in the Second Degree in violation of lowa
Code §§ 714.1(2) and 714.2(2). LG. Ex. 2. According to the complaint, on or about

> My findings of fact and conclusions of law are set forth in italics and bold font.

> The term “State health care program” includes a state’s Medicaid program. 42 U.S.C.
§ 1320a-7(h)(1); 42 C.F.R. § 1001.2.
February 16, 2008, through June 2, 2011, in Onawa, Monona County, Iowa, Petitioner
took possession of the checking account of a resident of Elmwood (Resident), who died
on February 16, 2008, and did not report the monies in the account to the State of Iowa,
as required by Iowa Code § 249A.5, to ensure that the lowa Medicaid program properly
recouped all monies possible at the time a Medicaid recipient dies. I.G. Ex. 2. On
September 20, 2011, Petitioner entered an A/ford plea to the amended (lesser) charge of
Theft in the Fifth Degree, a simple misdemeanor, in violation of lowa Code §§ 714.1(1),
(2) and 714.2(5). LG. Ex. 4; P. Exs. 1, 6. The Iowa District Court for Monona County
accepted Petitioner’s Alford plea and deferred judgment until March 20, 2012. LG. Ex.
4; P. Exs. 1, 6. The court sentenced Petitioner to pay court costs and a $625 civil penalty,
and ordered, as restitution, that all funds in the Resident’s bank account be released,
payable to the State of Iowa in care of the Medicaid Fraud Control Unit. I.G. Exs. 4, 5.
On May 7, 2012, the court entered an Order Granting Final Discharge From Deferred
Judgment, and Petitioner’s record was expunged. P. Ex. 10. On July 10, 2012, in the
Iowa District Court for Monona County, Petitioner filed a Motion to Withdraw Plea of
Guilty. P. Ex. 6, at 1-4. On July 13, 2012, Petitioner withdrew her motion to withdraw
her plea. 1.G. Ex. 6.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

For exclusion purposes, an individual is “convicted” of a criminal offense when: (1) a
judgment of conviction has been entered against him or her in a federal, state, or local
court whether an appeal is pending or the record of the conviction is expunged; (2) there
is a finding of guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or
(4) the individual has entered into a first offender program, deferred adjudication
program, or other arrangement where a judgment of conviction is withheld. 42 U.S.C.

§ 1320a-7(i).

Petitioner’s primary defense to the I.G.’s imposition of exclusion is that she has not been
convicted of a criminal offense. P. Br. at 2, 5-8. Petitioner contends that her criminal
defense counsel and the prosecutor told her that if she entered an A/ford plea, the plea
would be expunged from her record and not affect her employment. RFH at 3.

Petitioner acknowledges that she entered an Alford plea to the lesser charge of Theft in
the Fifth Degree, in violation of lowa Code §§ 714.1(1), (2) and 714.2(5), but claims that
because the Iowa court granted her a deferred judgment and subsequently expunged her
record related to this plea and charge, no conviction was entered. P. Br. 10-11. Despite
the fact that Petitioner’s record has been expunged, under federal law, Petitioner is
considered to have been convicted for purposes of exclusion.

An “Alford plea” is one by which a defendant maintains his innocence to a criminal
charge, but pleads guilty because the defendant believes that the prosecutor has sufficient
evidence to obtain a conviction. North Carolina v. Alford, 400 U.S. 25, 37-39 (1970).
Under 42 U.S.C. § 1320a-7(i)(3), an individual is considered to have been “convicted”
when a plea of guilty has been accepted by a federal, state, or local court. That statutory
provision is met by an A/ford plea. Rudman v. Leavitt, 578 F.Supp.2d 812, 815 (D. Md.
2008). Thus, Petitioner’s entry of an Alford plea and its acceptance by the Iowa court
constitutes a conviction under 42 U.S.C. § 1320a-7(i)(3).

Further, under 42 U.S.C. § 1320a-7(i)(4), an individual who has entered into a deferred
adjudication or other arrangement or program where judgment of conviction has been
withheld is considered to have been “convicted.” Petitioner’s acceptance of deferred
judgment following her entry of an A/ford plea means that Petitioner has been convicted
under the definition in 42 U.S.C. § 1320a-7(i)(4). See Rudman, 578 F.Supp.2d at 815.

Finally, although the Iowa court subsequently expunged Petitioner’s record after she
completed the requirements of her deferred judgment, this action by the court does not
affect a determination under federal law as to whether she is considered to have been
convicted. See Travers v. Shalala, 20 F.3d 993, 996 (9th Cir. 1994) (“[w]hat constitutes a
‘conviction’ under [42 U.S.C. 1320a-7] . . . is determined by federal law, not state law.”).
Under 42 U.S.C. § 1320a-7(i), an individual is still considered to be convicted regardless
as to whether a criminal judgment has been expunged. See Rudman, 578 F.Supp.2d at
815; Gupton v. Leavitt, 575 F. Supp. 2d 874, 879-881 (E.D. Tenn. 2008). Therefore, for
purposes of 42 U.S.C. § 1320a-7(a)(1), Petitioner is considered to be convicted of a
criminal offense despite the action of the state court to expunge her record.

C. Petitioner’s conviction requires exclusion under 42 U.S.C. § 1320a-7(a)(1)
because her criminal conduct related to the delivery of an item or service
under Medicaid.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program.* 42 U.S.C.
§ 1320a-7(a)(1). As discussed below, Petitioner’s Alford plea for theft from a resident at
a nursing home who was a recipient of Medicaid provides a sufficient nexus to the
delivery of items or services under the Medicaid program to uphold the L.G.’s exclusion.

One of Petitioner’s duties as the office manager at Elmwood was “to make deposits, write
checks and make withdrawals on [the Resident’s] behalf.” P. Br. at 6. Petitioner was a
co-signer on the Resident’s checking account, and wrote checks on the Resident’s behalf
to pay her monthly fees for residing at Elmwood and to purchase items the Resident

* Medicaid is a “State health care program” for purposes of 42 U.S.C. § 1320a-7(a)(1).
42 C.F.R. § 1001.2.
needed. RFH at 2; P. Ex. 3, at 2. Petitioner’s duties also included notifying the Iowa
Medicaid Estate Recovery program when an Elmwood resident who was a Medicaid
recipient died. P. Br. at 6.

Although the original charge against Petitioner stated that she was accused of theft in the
second degree under Iowa law, specifically taking possession of the Resident’s checking
account after she died on February 16, 2008, and failing to report the monies in the
account to the State of Iowa as required by Iowa Code § 249A.5, to ensure that the lowa
Medicaid program properly recouped all monies paid on behalf of the Resident, I am only
concerned with the offense to which Petitioner pled guilty. Based on the evidence of
record, it appears that Petitioner’s Alford plea related to the withdrawal of $60.00 from
the Resident’s bank account on August 30, 2010, (LG. Ex. 3; P. Ex. 7) because
Petitioner’s plea was to fifth degree theft, which means that it involved theft of less than
$200. Iowa Code § 714.2(5). The original charge of second degree theft had to involve
an alleged amount of theft between $1,000 and $10,000, or a range that included the full
value of the Resident’s bank account in Petitioner’s care. Iowa Code § 714.2(2). In any
event, the record is clear that the A/ford plea to theft relates in some way to Petitioner’s
possession of the Resident’s bank account well after the Resident’s death, as evidenced
by the order of restitution requiring all of the funds in the Resident’s bank account to be
released to the Iowa Medicaid Fraud Control Unit. I.G. Exs. 2, 5.

Petitioner argues that her criminal offense was not in connection with the “delivery of an
item or service reimbursed by the Medicare program.” P. Br. at 8. In her defense,
Petitioner contends that she properly notified the Medicaid Estate Recovery program of
the Resident’s death, but admits that she inadvertently failed to disclose the amount
remaining in the Resident’s checking account on the Estate Recovery form. P. Br. at 4,
6-7; P. Ex 3, at 2. According to Petitioner, she used an older form, which did not contain
an area for reporting this information. P. Br. at 6. Petitioner also admits that $60.00 was
taken from the Resident’s bank account on or about August 30, 2010, but states that her
personal bank account was linked to the Resident’s account and the money was
withdrawn without Petitioner’s knowledge. P. Br. at 6; see P. Ex. 3, at 2.

I conclude that the record demonstrates that a sufficient nexus exists between Petitioner’s
criminal conduct and the delivery of an item or service under Medicaid. Medicaid paid
for the care that the Resident received at Elmwood. Cf P. Br. at 6; P. Ex. 4. A service
provided by Elmwood to the Resident was that Petitioner administered the Resident’s
bank account. P. Br. at 6. The “delivery of an item or service under Medicare or a State
health care program” includes “the performance of management or administrative

5 According to the I.G., the amount in the Resident’s bank account was $1,645.70. LG.
Br. at 3; 1.G. Ex. 3.
services relating to the delivery of items or services under any such program.” 42 C.F.R.
§ 1001.101(a); see also Charice D. Curtis, DAB No. 2430, at 5-6 (2011). As Petitioner
admits, her control over the Resident’s account was “during the course of her
employment at Elmwood” and was “within the scope of her duties as bookkeeper.” P.
Br. at 6. Petitioner’s theft offense relates to her possession of the Resident’s funds as a
result of her position at Elmwood. Therefore, there is a nexus between Petitioner’s
actions and the delivery of an item or service under the Medicaid program. See Steven
Lee Ives, DAB CR1861, at 3 (2008) (nexus found between the burglary of nursing home
residents’ money by an employee of the nursing home and the delivery of an item or
service under Medicare and Medicaid); see also Frances C. Minaya, DAB CR2736, at 5
(2013) (nexus found between the collection of fraudulent fees from nursing home
residents by an employee of the nursing home and the delivery of an item or service
under Medicare and/or Medicaid).

Further, the court-ordered restitution was for the full amount of the Resident’s bank
account that had been in Petitioner’s possession and the restitution was ordered to be paid
to the State of Iowa in care of the “Medicaid Fraud Control Unit.” I.G. Ex. 5. This order
of restitution alone can serve as sufficient evidence of a nexus between Petitioner’s
conviction and the Medicaid program. Blessing Okuji, DAB CR2343, at 5 (2011)
(holding that a sentence including an order to pay restitution to the “New York State
Medicaid Fraud Restitution Fund” created a rebuttable presumption of a nexus between
the conviction and the delivery of an item or service under the Medicaid program);
Alexander Nepomuceno Jamias, DAB CR1480 (2006) (holding that a sentence involving
restitution to an agency that administers a program can serve as proof of a rebuttable
presumption that there is a nexus between the criminal conviction and the delivery of
items or services under the program administered by that agency).

To the extent that Petitioner claims that she is not guilty of any criminal conduct, I am
unable to consider such an argument because it is a collateral attack on her original
conviction (i.e., the A/ford plea and participation in a deferred adjudication program).

42 C.F.R. § 1001.2007(d). Further, Petitioner has offered letters from current and former
co-workers, those with whom she has a professional relationship, and friends attesting to
her upstanding character. P. Ex. 12, at 3-8. However, the law mandates an exclusion for
any individual who is convicted of a crime under 42 U.S.C. § 1320a-7(a)(1). See
Travers, 20 F.3d at 998. Thus, any evidence relating to Petitioner’s character and
reputation is irrelevant to my analysis. Even the fact that Petitioner’s conviction related
to a very small amount of money is not relevant under the exclusion statute. See
Manocchio v. Kusserow, 961 F.2d 1539, 1542 (11th Cir. 1992) (upholding a five-year
exclusion based on conviction for a $62.40 fraudulent claim.)

I find that Petitioner’s conviction is related to the delivery of services under the lowa
Medicaid program. I conclude that the record fully supports Petitioner’s mandatory
exclusion under 42 U.S.C. § 1320a-7(a)(1).
D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Five years is the minimum authorized period for a mandatory exclusion pursuant to

42 U.S.C. § 1320a-7(a)(1). 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. § 1001.102(a). I
have found there is a basis for Petitioner’s exclusion under 42 U.S.C. § 1320a-7(a)(1).
Accordingly, Petitioner must be excluded for the minimum period of five years and I do
not have any discretion to reduce the length of exclusion. See 42 C.F.R. §

001.2007(a)(2).
IV. Conclusion

For the foregoing reasons, | affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

